 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5     UNITED STATES OF AMERICA,

                             Plaintiff,
 6
                                                       C16-1041 TSZ
           v.
 7
                                                       MINUTE ORDER
       DAVID A. GOULD, et al.,
 8
                             Defendants.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
         (1) The Government’s unopposed motion to extend deadlines, docket no. 120,
12 is GRANTED as follows:
                 (a)    The deadline for deposing defendant David A. Gould by
13
           videoconference or similar method is EXTENDED to September 30, 2019;
14                 (b)   The Government’s motion for sanctions, docket no. 101, is
           RENOTED to Friday, October 11, 2019, and the Government’s supplemental
15         reply is due on the new noting date;
16               (c)   The deadline for filing dispositive motions is EXTENDED from
           September 12, 2019, to October 28, 2019; and
17
               (d)  The deadline for filing all motions related to expert witnesses is
18         EXTENDED from September 19, 2019, to November 4, 2019.

19          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and pro se parties.
20
           Dated this 13th day of August, 2019.
21
                                                     William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23
                                                     Deputy Clerk
     MINUTE ORDER - 1
